DETAILED ACTION
Status of the Application
This Office Action is the first action on the merits and is a notice of allowability. 
Claims 1-20 are pending and are examined herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent Claim 1 is allowable because the recited claim limitations for an encoder-less motor rigidly mounted to the first link and configured to drive rotation of the second link relative to the first link; and a sole encoder associated with the joint and configured to generate a signal indicative of an angular position of the first link relative to the second link; and a controller in communication with the sole encoder and the encoder-less motor, the controller being configured to selectively trim operation of the encoder-less motor based only on the signal, when taken with the claim as a whole, has not been shown or reasonably suggested by the prior art. Dependent Claims 2-9 are allowable as depending from an allowable base claim.
Independent Claim 10 is allowable because the recited claim limitations for an encoder-less motor rigidly mounted to the first link and configured to drive rotation of the second link relative to the first link; and a sole encoder associated with the joint and configured to generate a signal indicative of an angular position of the first link relative to the second link; and a controller in communication with the sole encoder and the encoder-less motor and having a map stored in memory relating a current profile for the encoder-less motor to a desired motion of the support, the controller being configured to: direct the current profile to the encoder-less motor based on a predetermined discharge path of material from the print head; and trim the current profile based only on the signal, when taken with the claim as a whole, 
Independent Claim 16 is allowable because the recited claim limitations for rotating a first link of a joint relative to a second link with an encoder-less motor to move the print head along a predetermined path during discharging; generating a signal indicative of rotation of the first link relative to the second link with a sole encoder associated with the joint; and selectively trimming operation of the encoder-less motor based only on the signal, when taken with the claim as a whole, has not been shown or reasonably suggested by the prior art. Dependent Claims 17-20 are allowable as depending from an allowable base claim.
A close prior art reference here made of record DeVlieg (US 8,989,898 B2) discloses a system for accurate large-scale manufacturing assembly operations, comprising: a robot mechanism which includes more than three cascaded rotary axes of movement, wherein each rotary axis has a motor associated therewith for controlled movement of the axis, wherein the robot mechanism includes an end tool; a secondary feedback system comprising encoders mounted in relation to the rotary joint of each of a plurality of the rotary axes, separate from and not connected to the motors associated with the axes, so as to read directly the rotary position of each axis; and an integrated controller in a feedback arrangement for receiving secondary feedback information from each of said secondary feedback systems and using said secondary feedback information to directly control the motors for each of said axes to accurately position the end tool to specified 3-dimensional linear Cartesian coordinates. DeVlieg does not disclose an encoder-less motor nor a controller being configured to selectively trim operation of the encoder-less motor based only on the signal generated by the external encoder.
A close prior art reference here made of record Teaford et al. (US 2009/0037022 A1) discloses a system and method for sensing and compensating for unintended joint movement of a robotic arm caused by application of a load. The system may have a plurality of external encoders each in intimate contact with an external edge portion of one of a plurality of robotic arm joints to sense joint movement caused by application of the load, and a computing device configured for calculating a compensation amount based on the sensed joint movement and sending the calculated compensation amount to a corresponding robot motor encoder to correct the position of the joint by the compensation amount. Teaford et al. do not disclose an encoder-less motor nor a controller being configured to selectively trim operation of the encoder-less motor based only on the signal generated by the external encoder.
An updated search of the relevant prior art failed to turn up any other prior art references which anticipated or could be used individually or in combination to set forth a prima facie case of obviousness, and upon which to base a prior art rejection for claims reciting these limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence D. Hohenbrink Jr. whose telephone number is 571-270-5549.  The examiner can normally be reached Monday - Friday, 7:00 am to 3:00 pm Eastern Time U.S.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAWRENCE D. HOHENBRINK, JR./Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743